           Case 1:19-cv-11072-CM Document 9 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAHARI SHA-MEL INGRAM-ROBINSON,
                           Plaintiff,
                    -against-
                                                                     19-CV-11072 (CM)
COMMISSIONER, DEPARTMENT OF
SOCIAL SERVICE, Westchester County;                                        ORDER
WORKER ON CASE & SUPERVISOR;
WORKER ON CASE & SUPERVISOR,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Kahari Sha-Mel Ingram-Robinson brings this action pro se. By order dated

January 10, 2020, the Court dismissed the complaint for failure to state a claim on which relief

may be granted, but granted Plaintiff 30 days’ leave to file an amended complaint. (ECF No. 5.)

Rather than submitting an amended complaint, on January 17, 2020, Plaintiff filed a notice of

appeal. (ECF No. 6.)

       By order dated April 30, 2020, the United States Court of Appeals for the Second Circuit

dismissed the appeal effective May 21, 2020, unless by that date Plaintiff either paid the $505.00

filing fee or filed a motion to proceed in forma pauperis (IFP). Plaintiff failed to respond to the

Second Circuit’s order, and on June 15, 2020, the Second Circuit dismissed the appeal. This

Court received the Second Circuit’s Mandate on July 8, 2020. (ECF No. 8.)

       In light of Plaintiff’s pro se status and in an abudance of caution, the Court grants

Plaintiff an additional 30 days’ leave to file an amended complaint that complies with the

standards set forth in the Court’s January 10, 2020 order of dismissal.
           Case 1:19-cv-11072-CM Document 9 Filed 07/16/20 Page 2 of 2




                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order and the Court’s January 10,

2020 order of dismissal (ECF No. 5) to Plaintiff and note service on the docket.

       The Clerk of Court is further instructed to hold this matter open on the docket until a civil

judgment is entered.

       The Court grants Plaintiff an additional 30 days’ leave to file an amended complaint that

complies with the Court’s January 10, 2020 order of dismissal. Plaintiff must submit the

amended complaint to this Court’s Pro Se Intake Unit within 30 days of the date of this order,

caption the document as an “Amended Complaint,” and label the document with docket number

19-CV-11072 (CM). An Amended Complaint form is attached to this order. No summons will

issue at this time. If Plaintiff fails to an amended complaint within the time allowed and does not

show good cause to excuse such failure, the Court will enter a civil judgment consistent with its

January 10, 2020 order of dismissal and direct the Clerk of Court to terminate this matter.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   July 16, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
